DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-24 are objected to because of the following informalities:
Claim 15 recites “comprising, on the radial projection of the rotor, axial projections, the axial projections” which should be changed to --comprising axial projections on the radial projection of the rotor, the axial projections--.  
Claim 17 recites “a hub”.  Claim 14 previously recited “a hub”.  Claim 17 should recite --the hub--.
Claim 24 recites “wherein on the housing (12) a threading opening (30) for the rotor-side axial slide bearing segments (13) is formed, via which the rotor-side axial slide bearing segments (13) are mountable and demountable” which should be changed to -- wherein a threading opening is formed on the housing for the rotor-side axial slide bearing segments such that the rotor-side axial slide bearing segments are mountable and demountable.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As written, the claim is confusing and difficult to follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen U.S. 2014/0193262 in view of Pedersen U.S. 2014/0169952.
Re clm 13, Pedersen ’262 discloses a bearing assembly (at least 6, 7 and 12s, Fig. 5) of a rotor of a wind turbine, for mounting the rotor (3 and 6) in a fixed housing (2), comprising: a plurality of rotor-side axial slide bearing segments (for example, left 12; [0018]) each configured to: engage the rotor (6), and be supported against the housing (via 7); a plurality of housing-side axial slide bearing segments (right 12; [0018]), each configured to engage the housing, and be supported against a first sliding surface of the rotor (12 abuts 6); and a plurality of housing-side radial slide bearing segments (12 radially outside 6), each configured to engage the housing and be supported against a second sliding surface of the rotor.
	Pedersen does not explicitly state to which surface (6 or 7) the segments (12) are fixed and to which surface the segments slide against and thus Pedersen does not disclose the plurality of rotor-side axial slide bearing segments, each configured to: engage on the rotor, rotate together with the rotor, and be supported against a sliding surface of the housing; the plurality of housing-side axial slide bearing segments, each configured to: engage on the housing, be fixed together with the housing, and be supported against a first sliding surface of the rotor; and the plurality of housing-side radial slide bearing segments, each configured to: engage on the housing, be fixed together with the housing and be supported against a second sliding surface of the rotor.
	Pedersen ‘952 teaches bearing segments can be attached to either the stationary side or to the rotating side of the bearing ([0035]).
	It would have been obvious to one of ordinary skill in the art to modify which bearing surface the segments are affixed to in Pedersen ‘262 such that the plurality of rotor-side axial slide bearing segments, each configured to: engage on the rotor, rotate together with the rotor, and be supported against a sliding surface of the housing; the plurality of housing-side axial slide bearing segments, each configured to: engage on the housing, be fixed together with the housing, and be supported against a first sliding surface of the rotor; and the plurality of housing-side radial slide bearing segments, each configured to: engage on the housing, be fixed together with the housing and be supported against a second sliding surface of the rotor. Changing the element to which the segments are attached provides for easier access to the segments depending on the design of the supporting elements (6 and 7). For example, affixing the left 12 onto 7 makes them the exist to access once the left portion of 7 is unbolted, while affixing the radially outer 12 and the right 12 onto 6 makes them easier to access such that the right portion of 7 can be left in place.
	Re clm 14, Pedersen ‘262 further discloses a radial projection (flanged portion of 6) of the rotor configured as a rotor-side thrust collar secured to a hub or shaft of the rotor. 
Pedersen ‘262 in view of Pedersen ‘952 further discloses the rotor-side axial slide bearing segments are fastened to the radial projection.

Allowable Subject Matter
Claims 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato US. 2015/0017000 discloses a similar 3 pad bearing in Fig. 4.  Sorensen U.S. 2019/0113026 discloses segment holders in Fig. 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656